Citation Nr: 9919049	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for healed fracture of 
the right clavicle with limitation of motion of right (major) 
shoulder, residual of shell fragment wound, currently rated 
at 20 percent disabling.

2.  Entitlement to an increased rating for retained foreign 
body due to shell fragment wound, thoracic muscles, currently 
rated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for postoperative 
appendectomy scar.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to November 
1946.  During active duty, the veteran was captured by the 
Germans and held as a Prisoner of War from January 1945 to 
March 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 20 percent evaluation 
for healed fracture right clavicle with retained foreign body 
in chest wall and limitation of right (major) shoulder 
motion, residual of shall fragment wound effective August 17, 
1995 and separated the postoperative appendectomy scar with a  
noncompensable evaluation from September 18, 1947.  (A 
noncompensable evaluation had been in effect from September 
18, 1947 for healed fracture right clavicle with retained 
foreign body in chest wall and limitation of right (major) 
shoulder motion, residual of shall fragment wound; 
postoperative appendectomy scar.)  The veteran's notice of 
disagreement was received in March 1997.  A statement of the 
case, which did not include the issue of an increased rating 
for the appendectomy scar, was mailed to the veteran in May 
1997.  The veteran's substantive appeal was received in May 
1997.  The veteran testified at a personal hearing before a 
hearing officer at the RO in April 1998.

In a May 1998 rating decision, the hearing officer's 
determination was implemented and service connection was 
granted for a disorder not in appellate status, i.e., 
cervical spine degenerative joint disease with limitation of 
motion with a 20 percent evaluation.  The issues in appellate 
status, i.e., healed fracture right clavicle with retained 
foreign body in chest wall and limitation of right (major) 
shoulder motion, residual of shall fragment wound was 
recharacterized as healed fracture right clavicle with 
limitation of motion of right (major) shoulder evaluated at 
20 percent form August 17, 1995 with a separate 10 percent 
rating for retained foreign body due to shell fragment wound, 
thoracic muscles, effective August 17, 1995.  (The 
postoperative appendectomy scar was also in appellate status 
because it was part of the original service connected 
disability which was considered in the April 1996 rating 
action.)  In a June 1998 letter, the veteran was notified of 
this decision and of his procedural and appellate rights.  

Since a notice of disagreement has not been received as to 
the issue of the rating for service-connected cervical spine 
disability, this is not in appellate status and before the 
Board at this time.

In addition, the Board notes that in September 1995, the 
veteran requested increased ratings for his service-connected 
disabilities, so, the Board refers the issues of entitlement 
to increased ratings for right common peroneal nerve 
disability, and right thigh disability, to the RO for 
appropriate action.


REMAND

Historically, the veteran was granted service connection for 
paralysis of nerve, common peroneal, right, incomplete, 
secondary to penetrating wound, medial aspect, lower thigh; 
and scar, postoperative appendectomy.  The veteran was 
assigned a 100 percent rating.  In a July 1947 rating 
decision, the RO assigned separate ratings as follows: 40 
percent disability rating for near complete paralysis of 
nerve, peroneal, right, secondary to penetrating wound, 
medial aspect, lower thigh; and 30 percent for scars, right 
thigh, residual of shell fragment wound with marked loss of 
muscle substance, muscle group XIV and XV.  In addition, 
service connection was granted for fracture, healed, right 
clavicle with retained foreign body in chest wall.  This 
disability was combined with the veteran's service-connected 
appendectomy scar and assigned a non-compensable assigned 
rating. 

The veteran's service medical records contain hospitalization 
records after his release from being a prisoner of war.  
These records show that the veteran reported that he was 
wounded in action with fracture of the right scapula by 
shrapnel with subsequent surgery but that there were small 
fragments still in the chest wall.  An August 1946 chest x-
ray revealed that overlying the left scapula in the 8th  rib 
posteriorly, there were "m.f.bs." the depth of which could 
not be determined on flat plate.  The Board notes that the 
evidence of record does not contain service medical records 
documenting the actual injury to the veteran's scapula or 
chest wall.  The service medical records do contain the 
records of his appendectomy.

The veteran's treating physician, David P. Hebert, M.D in a 
statement dated in August 1995 stated that he had treated the 
veteran regularly since 1976.  During an August 1995 
examination, Dr. Hebert noted that the veteran had shrapnel 
which remained lodged in the region of his right rib cage.  
The veteran suffered from chronic right scapular pain as a 
result of wounds for which he was operated on.  During the 
physical examination, the veteran was unable to elevate his 
right arm to his shoulder level and exhibited significant 
weakness in the right biceps and triceps muscles, as well as 
decreased grasped strength.  In addition, Dr. Hebert also 
noted that the veteran had limited ability to rotate his head 
to the left and demonstrated significant tenderness to 
palpation of the neck.  Dr. Hebert concluded that the veteran 
had significant limitations of the use of his right upper 
extremity as a result of the scapular wounds.

Thereafter, the veteran was afforded a VA medical examination 
for muscles in October 1995.  The veteran reported that he 
sustained a right scapula fracture in 1943.  The veteran 
complained of right scapular pain, right neck pain, and 
difficulty turning his head to the left.  The examiner noted 
that the veteran exhibited limitation of motion of the right 
arm and was unable to hold his right arm abducted.  
Specifically, the examiner indicated that the veteran was 
able to abduct his right arm 95 degrees, his left arm 135 
degrees, forward flexion 100 degrees, the left arm 135 
degrees.  The veteran was unable to reach behind his back 
with this right arm, and he was unable to move his right 
shoulder backward.  

The veteran was afforded a VA medical examination for joints 
in June 1997.  At that time, the veteran continued to 
complain of right shoulder and neck pain.  Examination of the 
right shoulder revealed a tenderness in the right trapezius 
muscle over the dorsum of the acromioclavicular (AC) joint 
and anterior to the shoulder joint itself.  Evidently, the 
examination also revealed a decrease in the veteran's range 
of motion of the right arm since his last VA examination of 
record in October 1995.  Specifically, the examiner noted 
that the active range of motion of the right shoulder 
revealed flexion of 90 degrees compared to 145 degrees on the 
left; abduction of 35 degrees compared to 115 on the left; 
external rotation of 58 degrees compared to 70 on the left; 
and internal rotation of 51 degrees compared to 55 on the 
left.  The examiner noted that the strength of the right 
shoulder on abduction and flexion shows there is marked 
weakness.

The veteran was afforded another VA examination in September 
1997 to determine whether the veteran's cervical spine 
arthritis was due to and approximately the result of his 
right shoulder/clavicle/scapula fragment wound.  The veteran 
reported that since the shrapnel injury to his right scapula 
during World War II, he has developed decreasing range of 
motion, increasing pain, and weakness involving his neck.  
The veteran has difficulty sleeping and has a profound 
decreased range of motion.  Additionally, the veteran 
contended that he has difficulty performing many activities 
of daily living.  The examiner noted that the veteran's range 
of motion of the right arm was severely limited.  
Specifically, the veteran has weakness in his deltoid, 
supraspinatus, and biceps.  His deep tendon reflexes are 
symmetrical diminished.  The examiner also noted that the 
veteran has a 13 inch curvilinear incision over the posterior 
medial border of his scapula.

In support of his claim, the veteran testified at a personal 
hearing before a hearing officer at the RO in April 1998.  At 
that time, the veteran testified that he is in constant pain 
and the use of his right arm is limited.  Specifically, the 
veteran was only able to raise his right arm to about 
shoulder level.  Once raised, the veteran contended that he 
can only sustain his right arm in place for about 30 seconds.  
The veteran testified that his range of motion has decreased 
significantly within the last couple of years. 

The Board notes that upon reviewing the medical history, the 
evidence regarding the service-connected disabilities at 
issue, and the assigned ratings, the Board finds that a VA 
examination is necessary in order to determine exactly what 
injuries were suffered during service, e.g., whether there 
was scapula or clavicle injury.  The examiner should indicate 
all injuries/residuals thereof of the right shoulder and 
thoracic area/chest wall including any muscle injury.  In 
assessing the current level of severity of any muscle 
injuries, the Board notes that during the pendency of the 
veteran's claim, the regulations governing the rating of 
muscle injuries have changed.  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
held, in pertinent part, that  where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied. 

In addition, the examiner should also indicate the veteran's 
limitation of motion due to pain.  Under 38 C.F.R. § 4.40, 
functional loss or weakness due to pain supported by adequate 
pathology and evidenced by the visible behavior of the 
appellant is deemed a serious disability.  In the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Finally, the Court, in Esteban v. Brown, 6 Vet. App. 259 
(1994), stated that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping the symptomatology of the other conditions.  
In this light, the Board notes that the examiner should also 
assess whether the veteran has any residual scarring.  If so, 
the veteran's scars should be examined and the examiner 
should stated if the scars are tender and painful on 
objective demonstration.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently of record, and associate them 
with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine whether the 
veteran's clavicle or scapula or both 
were injured in service, whether the 
veteran had any muscle injury of the 
right shoulder area as the result of the 
shrapnel wounds in service and the exact 
location of the shrapnel wounds in the 
chest wall/thoracic area with an 
indication of any muscle injury, if any.  
All scars of the right shoulder, and 
chest wall injuries and the appendectomy 
should be examined and all findings for 
each scar listed separately.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the examiner 
prior to the examination.  All indicated 
x-rays and laboratory tests should be 
completed.  The examiner should indicate 
the exact nature and extent of the 
veteran's residuals of the 
injuries/residuals thereof of the right 
shoulder and thoracic area and 
appendectomy.  The examiner should 
indicate all residual muscle, nerve, and 
orthopedic damage.  The examiner should 
specifically state which muscle groups, 
if any, were injured in service.  The 
veteran's range of motion of all affected 
areas should be indicated.  In the 
description of the results of this 
testing, the examiner should indicate in 
degrees what normal range of motion is 
and what the veteran's range of motion 
is.  The examiner should also be asked to 
determine whether any of the affected 
areas which exhibited limited motion also 
exhibit weakened movement, excess 
fatigability, or incoordination; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when any affected 
area is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
Finally, the examiner should also assess 
whether the veteran has any residual 
scarring.  If so, the veteran's scars 
from the disabilities at issue should be 
examined and the examiner should stated 
if the scars are tender and painful on 
objective demonstration

3.  The RO should review the issues in 
appellate status  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he 
is further informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






